         Case 1:17-cv-04768-GWG Document 29
                                         28 Filed 08/31/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
  MEMORANDUM ENDORSEMENT                              August 31, 2020
BY ECF
Honorable Gabriel W. Gorenstein                               The teleconference is adjourned to Monday,
United States Magistrate Judge                                September 14, 2020, at 11:00 a.m.
United States Courthouse
500 Pearl Street, Room 910                                    So Ordered.
New York, New York 10007-1312

       Re:     Robert Downing v. Commissioner
               17 Civ. 4768 (GWG)                                   August 31, 2020

Dear Judge Gorenstein:

        This Office represents the Commissioner of Social Security, defendant in this action. I
write respectfully to request an adjournment of a teleconference scheduled for tomorrow,
September 1, 2020.

        Pursuant to the Court=s Order of Friday, August 28, 2020, the parties are to appear at a
 teleconference tomorrow, September 1, 2020, at 11:00 a.m., and to provide specific information
 with regard to the processing of attorneys’ fees at the administrative and district court level by
 the Social Security Administration generally, and in particular with regard to this case. Counsel
 for plaintiff has stated that he is in the midst of moving both his office and his home tomorrow
 and this week. In addition, given the constraints of teleworking and the late summer vacation
 schedule of Agency personnel, I am not confident that I will be able to obtain all information
 requested by the Court in time for the teleconference. Accordingly, I write respectfully to
 request an adjournment of the teleconference. Counsel for plaintiff consents to this request.

        Consistent with the Court’s Individual Rules of Practice, I write respectfully to request
 that the teleconference be adjourned to the alternate date of Monday, September 14, 2020, at
 11:00 a.m. The parties confirm that they are both able to appear on that date and time.

       Thank you for your consideration of this matter.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney
                                      By:     /s/ Susan C. Branagan
                                              SUSAN C. BRANAGAN
                                              Assistant United States Attorney
                                              Telephone: (212) 637-2804
                                              Fax: (212) 637-2750
 cc:   Lewis B. Insler, Esq.
